19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 1 of 13



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                  §
                                          §
  GABRIEL INVESTMENT GROUP, INC.,         §     BANKRUPTCY NO. 19-52298-RBK
                                          §
         DEBTOR                           §      CHAPTER 11


  IN RE:                                  §
                                          §
  DON’S AND BEN’S, INC.,                  §      BANKRUPTCY NO. 19-52299
                                          §
          DEBTOR                          §      CHAPTER 11


  IN RE:                                  §
                                          §
  GABRIEL HOLDINGS, LLC,                  §      BANKRUPTCY NO. 10-52300
                                          §
          DEBTOR                          §      CHAPTER 11


  IN RE:                                  §
                                          §
  S.A. DISCOUNT LIQUOR, INC.,             §      BANKRUPTCY NO. 19-52301
                                          §
          DEBTOR                          §      CHAPTER 11


  IN RE:                                  §
                                          §
  GABRIEL, GP,                            §      BANKRUPTCY NO. 19-52302
                                          §
          DEBTOR                          §      CHAPTER 11



                             MOTION FOR AN ORDER DIRECTING
                       JOINT ADMINISTRATION OF BANKRUPTCY CASES




  {00440652}                                  –1–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 2 of 13



  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

               Gabriel Investment Group, Inc. (“GIG”), Gabriel GP, Inc. (“GP”), Gabriel Holdings, LLC

  (“Gabriel Holdings”), Don’s and Ben’s, Inc. (“D&B”), and S.A. Discount Liquor, Inc. (“Discount

  Liquor”) (collectively, the “Debtors” or “Gabriel’s”), the Debtors in the above captioned cases (the

  “Cases”), hereby file this Motion for an Order Directing Joint Administration of Bankruptcy Cases

  (the “Motion”). In support of the Motion, the parties respectfully represent as follows:

                                I.     JURISDICTION, VENUE AND BACKGROUND

               1.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2). Venue is proper before

  this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

               2.     On September 27, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

  for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as

  amended, the “Bankruptcy Code”).

               3.     The Debtors continue to manage and operate their businesses as debtors-in-

  possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has

  been appointed in these Cases by the United States Trustee. Further, no trustee or examiner has

  been requested or appointed.

               4.     The statutory predicates for the relief requested herein are Rule 1015(b) of the

  Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Local Rule 1015 of the Local

  Court Rules of Bankruptcy Court for the Western District of Texas (“Bankruptcy Local Rules”).

               5.     A copy of the order approving this Motion is attached as Exhibit A.

               6.     Gabriel’s has been a San Antonio institution since 1948. The Gabriel family has

  managed a chain of South Texas package stores that over the course of two or three generations

  grew to become a well-known community mainstay, one that today employs approximately 250


  {00440652}                                           –2–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 3 of 13



  individuals across the region. Throughout its history Gabriel’s has supplied the citizens of San

  Antonio with fine wines, high quality liquors, and exceptional beers at reasonable prices. It has

  also been a bastion of the San Antonio community through its involvement in various events all

  over the city, including Fiesta, as well as its involvement with various non-profits raising money

  to support the region’s less fortunate. Today, Gabriel’s operates 15 package store locations as

  Gabriel’s Liquor and 30 package store locations as Don’s & Ben’s Liquor.

               7.       While competition is a challenge for any business, beginning in 2013 Gabriel’s

  began facing increased competition from the influx of big-box retailers. These changes in the San

  Antonio            market   gradually    caused    several   of    Gabriel’s   locations   to    become

  unprofitable. Additionally, Gabriel’s wholesale business started to suffer losses due to the

  increased competition. The Gabriel family did its best to manage the operations to address this

  economic turmoil; however, the losses continued to mount.

               8.       In 2019, the Gabriel family considered merging Gabriel’s with a Texas retailer that

  had the financial resources to weather the tougher competition in San Antonio. Unfortunately,

  even though the discussions proceeded to the point of setting a closing date, the merger ultimately

  fell through. During that same time, Gabriel’s failed to timely pay its vendors, which led to

  Gabriel’s being placed on the Texas Alcoholic Beverage Commission (“TABC”) Delinquent

  List. Pursuant to TABC regulations, placement on the TABC Delinquent List prohibits all liquor

  wholesalers from selling to Gabriel’s.

               9.       Gabriel’s line of credit with its lender PNC Bank, National Association expires on

  September 30, 2019.

               10.      Gabriel’s has sought bankruptcy protection to reorganize its business model and

  return to profitability. Prior to the Petition Date, Gabriel’s ceased its wholesale operations. As part




  {00440652}                                             –3–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 4 of 13



  of these Bankruptcy Cases, Gabriel’s intends to close the unprofitable locations while focusing on

  those locations that have been high-performing for Gabriel’s throughout its history. Gabriel’s will

  also work with its creditors to propose a plan of reorganization that will allow it to pay its creditors

  in full while preserving the positive cash flow that is so critical to continued operation of the

  package stores.

                                            II. RELIEF REQUESTED

               11.   By this Motion, the Debtors request an order directing that the above-captioned

  Cases be consolidated for procedural purposes and jointly administered under the GIG case

  number and caption.

                                             III. BASIS FOR RELIEF

               12.   Bankruptcy Rule 1015(b) provides that, if two or more petitions are pending in the

  same court by or against a debtor and an affiliate, the court may order joint administration of the

  estates of the debtor and such affiliates. See Fed. R. Bankr. P. 1015(b).

               13.   GIG owns either directly or indirectly all of the interests in GP, Gabriel Holdings,

  D&B and Discount Liquor. Therefore, the Debtors are affiliates as that term is defined in section

  101(2) of the Bankruptcy Code and as used in Bankruptcy Rule 1015(b).

               14.   The joint administration of the Debtors’ chapter 11 Cases will permit the Clerk of

  the Court to use a single general docket for the Debtors and each of the affiliated Cases and to

  combine notices to creditors and other parties in interest. The Debtors anticipate that numerous

  notices, applications, motions, other pleadings, hearings, and orders in these Cases will affect the

  Debtors’ estates. Joint administration will save time and money and avoid duplicative and

  potentially confusing filings, by permitting counsel for all parties in interest to (a) use a single

  caption on the numerous documents that will be served and filed herein and (b) file the papers in




  {00440652}                                           –4–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 5 of 13



  one case rather than for each of the affiliated Debtors. Joint administration will also protect parties

  in interest by ensuring that parties in interest in each of the affiliated Debtors’ respective chapter

  11 Cases be apprised of the various matters before the Court in all of these Cases.

               15.   In addition, the Debtors request that the official caption to be used by all parties in

  all pleadings in the jointly administered Cases be as follows:

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

   IN RE:                                               §                                     CHAPTER 11
                                                        §
   GABRIEL INVESTMENT GROUP, INC.,                      §              BANKRUPTCY NO. 19-52298-RBK
                                                        §
   DEBTORS                                              §                        JOINTLY ADMINISTERED


               16.   The Debtors submit that use of this simplified caption, naming only GIG without

  reference to the affiliates of GIG will eliminate cumbersome and confusing procedures and ensure

  a uniformity of pleading identification.

               17.   The Debtors also request that creditors be instructed to file any proofs of claim in

  the appropriate Debtor case to which the claim relates, with the appropriate style and not use the

  style of the jointly administered Cases.

               18.   The rights of the respective creditors of the Debtors and each of its affiliates will

  not be adversely affected by joint administration of these chapter 11 Cases, because the relief

  sought by this Motion is purely procedural and is in no way intended to affect substantive rights,

  and each creditor and other party in interest will maintain whatever rights it has against the

  particular estate in which it allegedly has a claim or right. Indeed, the rights of all creditors will be

  enhanced by the reduction in costs resulting from joint administration. The Court also will be

  relieved of the burden of entering duplicative orders and keeping duplicative files. Finally,



  {00440652}                                            –5–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 6 of 13



  supervision of the administrative aspects of the chapter 11 Cases by the Office of the United States

  Trustee will be simplified.

               19.   There are no administrative or scheduling orders previously entered that would

  require modification upon the entry of an order on this Motion.

               20.   No previous request for the relief sought in this Motion has been made to this court

  or any other Court.

                                                  IV. NOTICE

               21.   The Debtors have caused a copy of this Motion to be served upon (i) the proposed

  Limited Service List, which includes the prepetition lenders and their counsel and the consolidated

  list of the top twenty (20) largest unsecured creditors of the Debtors; (ii) the United States Trustee;

  (iii) those persons who have formally appeared in these Cases and requested service pursuant to

  Bankruptcy Rule 2002; and (iv) all applicable government agencies to the extent required by the

  Bankruptcy Local Rules. The Debtors submit that no other or further notice need be provided.



                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




  {00440652}                                           –6–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 7 of 13




               WHEREFORE, the Debtors respectfully request that the Court enter an order directing joint

  administration of the above-captioned Cases and granting such other and further relief as is just

  and proper.

                                                   Respectfully submitted,

                                                   PULMAN, CAPPUCCIO & PULLEN, LLP
                                                   2161 NW Military Highway, Suite 400
                                                   San Antonio, Texas 78213
                                                   (210) 222-9494 Telephone
                                                   (210) 892-1610 Facsimile

                                                   By: /s/ Randall A. Pulman
                                                       Randall A. Pulman
                                                       Texas State Bar No. 16393250
                                                       rpulman@pulmanlaw.com
                                                       Thomas Rice
                                                       Texas State Bar No. 24025613
                                                       trice@pulmanlaw.com
                                                       Amber L. Fly
                                                       Texas State Bar No. 24101761
                                                       afly@pulmanlaw.com

                                                   PROPOSED ATTORNEYS FOR DEBTORS




  {00440652}                                           –7–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 8 of 13




                          EXHIBIT A
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 9 of 13




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  IN RE:                                  §
                                          §
  GABRIEL INVESTMENT GROUP, INC.,         §     BANKRUPTCY NO. 19-52298-RBK
                                          §
         DEBTOR                           §      CHAPTER 11


  IN RE:                                  §
                                          §
  DON’S AND BEN’S, INC.,                  §      BANKRUPTCY NO. 19-52299
                                          §
          DEBTOR                          §      CHAPTER 11


  IN RE:                                  §
                                          §
  GABRIEL HOLDINGS, LLC,                  §      BANKRUPTCY NO. 10-52300
                                          §
          DEBTOR                          §      CHAPTER 11


  IN RE:                                  §
                                          §
  S.A. DISCOUNT LIQUOR, INC.,             §      BANKRUPTCY NO. 19-52301
                                          §
          DEBTOR                          §      CHAPTER 11



  {00440655}                                  –1–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 10 of
                                        13




 IN RE:                                                 §
                                                        §
 GABRIEL, GP,                                           §         BANKRUPTCY NO. 19-52302
                                                        §
          DEBTOR                                        §         CHAPTER 11



                   ORDER DIRECTING JOINT ADMINISTRATION OF BANKRUPTCY CASES


              Came on for consideration the Debtors’ Motion for an Order Directing Joint

 Administration of Bankruptcy Cases in the above-styled and numbered chapter 11 cases seeking

 joint administration of such cases (the “Motions”).1 The Court finds that notice was proper and

 that no party in interest made any response in opposition to the Motions or, if so, the relief

 requested in any such response was denied for the reasons stated on the record, and further finds

 that the relief requested in the Motions should be GRANTED.

              ACCORDINGLY, IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED

 that the chapter 11 cases In re Gabriel Investment Group, Inc., Don’s and Ben’s, Inc., Gabriel

 Holdings, LLC, S.A. Discount Liquor, Inc., and In re Gabriel, GP, be jointly administered in

 accordance with the terms of this Order, as follows:

              1.     Nothing contained in this Order shall be construed as directing or otherwise

 effecting a substantive consolidation of the bankruptcy Cases of the Debtors; it is the Court’s

 intention to jointly administer the bankruptcy Cases of the Debtors for procedural purposes only.

              2.     In re Gabriel Investment Group, Inc., Don’s and Ben’s, Inc., Gabriel Holdings,

 LLC, S.A. Discount Liquor, Inc., and In re Gabriel, GP, are to be jointly administered under Case

 No. 19-52298.


 1
     Capitalized terms unless otherwise defined herein shall have the meaning ascribed to them in the Motion.


 {00440655}                                                  –2–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 11 of
                                        13


              3.   The Honorable Ronald B. King shall preside over these jointly administered cases.

              4.   The joint caption of the In re Gabriel Investment Group, Inc., Don’s and Ben’s,

 Inc., Gabriel Holdings, LLC, S.A. Discount Liquor, Inc., and In re Gabriel, GP, cases shall read

 as shown in attached Exhibit 1.

              5.   All original pleadings shall be captioned as set out above and all original docket

 entries shall be made in the case of In re Gabriel Investment Group, Inc., Bankruptcy No. 19-

 52298 pending in the United States Bankruptcy Court for the Western District of Texas, San

 Antonio Division.

              6.   All proofs of claim shall be filed under the case number representing the Debtor’s

 estate against which the claim is made.

              7.   Each of the Debtors shall (a) file separate monthly operating reports; (b) maintain

 separate financial accounts and records; (c) not be liable for the claims against any of the Debtors

 by virtue of this Order; and (d) file separate Bankruptcy Schedules and Statements of Financial

 Affairs.

              8.   A docket entry shall be made in each of the Debtors’ Cases substantially as follows:

                          An order has been entered in this case directing the joint

                          administration of the chapter 11 cases of In re Gabriel

                          Investment Group, Inc., Don’s and Ben’s, Inc., Gabriel

                          Holdings, LLC, S.A. Discount Liquor, Inc., and In re

                          Gabriel, GP. The docket in the chapter 11 case of In re

                          Gabriel Investment Group, Inc., Bankruptcy No. 19-52298

                          pending in the United States Bankruptcy Court for the




 {00440655}                                          –3–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 12 of
                                        13


                           Western District of Texas, San Antonio Division should be

                           consulted for all matters affecting this case;

              9.    Debtors shall file a master service list in In re Gabriel Holdings, LLC, Bankruptcy

 No. 19-52298 pending in the United States Bankruptcy Court for the Western District of Texas,

 San Antonio Division which includes all creditors, persons filing Notices of Appearances, and all

 parties-in-interest in all of the Debtors’ jointly administered Cases for future noticing

 requirements.

              10.   This Order shall be served by the Debtors on interested parties and all parties

 included on the master service list.

                                                   ###




 Order Submitted By:
 Randall A. Pulman
 Texas State Bar No. 16393250
 rpulman@pulmanlaw.com
 Thomas Rice
 Texas State Bar No. 24025613
 trice@pulmanlaw.com
 Amber L. Fly
 Texas State Bar No. 24101761
 mmcgowan@pulmanlaw.com
 PULMAN, CAPPUCCIO & PULLEN, LLP
 2161 NW Military Highway, Suite 400
 San Antonio, Texas 78213
 (210) 222-9494 Telephone
 (210) 892-1610 Facsimile

 PROPOSED ATTORNEYS FOR DEBTORS




 {00440655}                                           –4–
19-52300-rbk Doc#2 Filed 09/27/19 Entered 09/27/19 22:04:36 Main Document Pg 13 of
                                        13




                        EXHIBIT 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                                §                              CHAPTER 11
                                        §
  GABRIEL INVESTMENT GROUP, INC.,       §           BANKRUPTCY NO. 10-52298-RBK
                                        §
  DEBTORS                               §                     JOINTLY ADMINISTERED




 {00440655}
